Citation Nr: 1608536	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  12-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for right Achilles tendon insertion calcification, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left Achilles tendon insertion calcification, currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to May 1987.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2011 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran asserts that the symptoms associated with his service-connected bilateral foot disability are more severely disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.  In the January 2016 Appellant's Brief, the Representative states that if the benefit sought cannot be granted, the case should be remanded because the last VA examination is too old to adequately evaluate the current disability status.

Review of the record discloses that the Veteran last had a VA examination of the feet for compensation and pension purposes in March 2011.  In his August 2012 substantive appeal, he asserted that his feet had not gotten better and had regressed, signifying a worsened condition.  The Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. 10 Vet. App. 400, 403; Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the appellant should be scheduled for a VA podiatry examination to ascertain the status of the service-connected bilateral Achilles tendon insertion calcification. 

Additionally, the evidence discloses that the appellant has had private treatment for his feet but the most recent records only date through 2011.  As such, he should be contacted and requested to submit current authorization to retrieve any records of foot treatment since 2011. 

Finally, evidence on file suggests that the Veteran may have received VA treatment in the past.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with other evidence already on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Veteran should be contacted and asked if he has received any VA treatment for his feet since 2011.  If so, these records should be requested and associated with the electronic record.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant, have him identify any treatment of the feet, and request that he submit authorization(s) to retrieve any private clinical records pertaining to treatment for his feet since 2011.  VA should request these records when and if proper authorization is received.  The appellant should also be notified that he may also retrieve such records on his own and submit them to the VA if he so desires.  The Veteran should also be asked whether he receives any VA treatment for his feet and should specify the facility(ies).  If so, any VA records dating from 2011 should also be requested and associated with the claims file.  All attempts to obtain the records should be documented in the claims file.

3.  After a reasonable time for receipt of any additional records, the Veteran should be scheduled for an examination by a VA podiatrist or other appropriate examiner, to include a functional capacity evaluation to assess the severity of the service-connected of bilateral Achilles tendon insertion calcification.  Access to Virtual VA/VBMS must be made available to the examiner in connection with the examination.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc. 

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected feet.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  All clinical findings should be reported in detail.

4.  The RO should ensure that the clinical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it must be returned for correction.

5.  After taking any further development deemed appropriate, readjudicate the claims.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

